Exhibit THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (AS AMENDED, THE “ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE.THIS SECURITY MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, (B) AN EXEMPTION OR QUALIFICATION UNDER APPLICABLE SECURITIES LAWS OR (C) AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.ANY ATTEMPT TO TRANSFER, SELL, PLEDGE OR HYPOTHECATE THIS SECURITY IN VIOLATION OF THESE RESTRICTIONS SHALL BE VOID. 1% SENIOR UNSECURED CONVERTIBLE NOTE $[] April 2, 2009 FOR VALUE RECEIVED, NETWORK CN INC., a Delaware corporation (the “Company”), hereby promises to pay to the order of SCULPTOR FINANCE ([•]) IRELAND LIMITED, a company organized under the laws of the Republic of Ireland whose registered office is at 5 Harbourmaster Place, IFSC, Dublin 1, Ireland (the “Holder”), or its registered assigns or successors in interest or order, without demand, the sum of [ ($)] (the “Principal”), plus accrued and unpaid interest thereon on April 1, 2012 (the “Maturity Date”). This 1% Senior Unsecured Convertible Note due 2012 of the Company (this “Note,” and together with the other 1% Senior Unsecured Convertible Note due 2012 of the Company, as they may hereafter be further amended, restated, supplemented or otherwise modified from time to time, the “Notes”) have been issued pursuant to, and are subject to, the Note Exchange Agreement, dated as of April 2, 2009, by and among the Company, the Holder and the other parties named therein (the “Exchange Agreement”).The securities represented by this Note are also subject to a Registration Rights Agreement (the “Registration Rights Agreement”) and a Letter Agreement and Termination of Investor Rights Agreement (the “Letter Agreement,” and together with the Notes, the Exchange Agreement, the Registration Rights Agreement and the Letter Agreement, the “Transaction Documents”), each dated as of April 2, 2009, among the Company, the Holder and the other parties named therein.The following terms shall apply to this Note: ARTICLE I INTEREST 1.1Interest Rate.The Company hereby agrees to pay interest to the Holder in respect of the outstanding Principal, at a per annum rate equal to one percent (1%) in cash.Such interest shall accrue on the outstanding Principal from and after the date hereof, and shall be payable semi-annually in arrears with the first interest payment due on September 30, 2009 and succeeding interest payments due on the last Business Day of eachMarch and September thereafter (each, an “Interest Payment Date”). All computations of interest hereunder shall be made on the basis of a year of 365 days for the actual number of days (including the first but excluding the last day) occurring in the period for which such interest is payable. As used in this
